Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 12, 2018

                                      No. 04-18-00025-CV

Roderick SANCHEZ, In His Official Capacity as Director, Development Services Department,
      City of San Antonio, and Development Services Department, City of San Antonio,
                                       Appellants

                                                v.

  BOARD OF ADJUSTMENT FOR THE CITY OF SAN ANTONIO and Map Industries,
                        LLC d/b/a U-Pull-It,
                            Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02439
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
       Appellee Board of Adjustment of the City of San Antonio’s brief was due September 10,
2018. On the due date, appellee Board of Adjustment of the City of San Antonio filed a motion
asking for an additional thirty days to file its brief. The motion is unopposed. After review, we
GRANT appellee Board of Adjustment of the City of San Antonio’s motion and ORDER
appellee Board of Adjustment of the City of San Antonio to file its brief in this court on or
before October 10, 2018.

       We order the clerk of this court to serve a copy of this order on all counsel.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court